Citation Nr: 1031770	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  00-14 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder including posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a seizure disorder with 
dizziness, loss of memory, and slurred speech.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1967. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board sitting in San Antonio, 
Texas in December 1999.  A transcript of the hearing is 
associated with the claims file. 

In May 2000, the Board denied service connection for a 
psychiatric disability on the basis that it was not well 
grounded, and denied service connection for PTSD on the merits.  
The Veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court) which, by Order 
dated November 26, 2002, granted a Joint Motion for Remand.  In 
part, the Court found that the Board failed to provide adequate 
reasons and bases for its evaluation of the medical evidence and 
the Veteran's competency to provide a medical opinion in view of 
his medical training.  

The appeal was again before the Board in November 2003.  The 
Board remanded the claims for additional procedural and 
evidentiary development.   

In March 2007, the Board denied service connection for seizure 
and psychiatric disorders because the evidence of record failed 
to demonstrate that the Veteran did not have a current seizure 
disorder or PTSD and that the Veteran's current acquired 
psychiatric disorders first manifested after service and were not 
related to service.   The Veteran appealed to the Court.  In a 
March 2009 Memorandum Decision, the Court noted that the Veteran 
did not present argument on appeal regarding the denial of 
service connection for PTSD.  Nevertheless, the Court vacated the 
Board's March 2007 in its entirety.  Regarding the issue of an 
acquired psychiatric disorder, the Court found that the Board did 
not address the applicability of the presumption of soundness, 
failed to provide adequate reasons and bases for assigning less 
probative weight to favorable evidence, and failed to explain why 
probative weight was assigned to evidence based on an inaccurate 
factual premise.  Regarding the issue of a seizure disorder, the 
Court found that the Board did not adequately discuss evidence 
that suggested the existence of a disorder other than a seizure 
disorder.  

In November 2009, the Board remanded the claims for further 
evidentiary development.  In March 2010, the RO granted service 
connection for vertigo and dizziness. 

The appeal is now before the Board for adjudication.  


FINDINGS OF FACT

1.  The Veteran does not have posttraumatic stress disorder.  

2.  The Veteran's passive aggressive personality disorder, also 
diagnosed as a generalized anxiety disorder, existed prior to 
service and did not undergo an increase in disability during 
service.  Other acquired psychiatric disorders such as depression 
and somatoform disorder first manifested greater than one year 
after service and are not related to any aspect of service. 

3.  In March 2010, the RO granted service connection for vertigo 
and dizziness.  






CONCLUSIONS OF LAW

1.  The criteria for service connection for acquired psychiatric 
disorders including PTSD have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1153, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309, 4.125 (2009).  

2.  As service connection for vertigo and dizziness has been 
granted, there is no longer an issue of law or fact before the 
Board, and the appeal of this issue is dismissed.  38 U.S.C.A. § 
7105 (d) (5) (West 2002); 38 C.F.R. §§ 20.202 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide and; (3) that the claimant is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006)  

The initial RO decision in March 1994 and the initial Board 
decision in May 2000 preceded legislative enactment of the notice 
requirements in November 2000.  In August 2004 and March 2006, 
the RO provided notices that met the requirements.  The notices 
provided the criteria for substantiating claims for service 
connection for the claimed disorders including that a rating and 
effective date would be assigned if service connection was 
warranted.  The notices also explained the Veteran's and VA's 
respective responsibilities to obtain relevant evidence.   
Moreover, in written statements, in appellate briefs, and in 
testimony before the Board, the Veteran discussed his experiences 
and medical treatment in service, his current symptoms and 
disorders, and the evidence of record in support of a 
relationship of his current disorders to service.  Therefore, the 
Board concludes that the Veteran has actual knowledge of the 
requirements and can reasonably be expected to understand what is 
necessary to substantiate his claims.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army medical laboratory technician.  
He contends that his acquired psychiatric disorders, variously 
diagnosed as passive aggressive personality, generalized anxiety 
disorder, depression, and PTSD first manifested in service or 
were aggravated by service.  He contends that he experiences 
seizures and episodes of dizziness and slurred speech related to 
two injuries incurred in service.  

As a preliminary matter, the Board notes that the claims file 
contains evidence of the Veteran's medical training and 
experience as a laboratory technician.  In November 2002, the 
Court directed the Board to evaluate whether the Veteran is 
competent to provide a medical opinion in this case.  Service 
personnel records showed that the Veteran was a trainee at an 
Army hospital.  The Veteran contended in several statements that 
he received some Army training as a field medical technician 
before transfer to the hospital as an X-ray technician trainee.  
The claims file also contains an undated certificate documenting 
the Veteran's post-service registration as a Radiography 
Technologist.  In August 2004, the Veteran submitted a resume 
that he contended was proof that he had medical expertise 
sufficient to offer competent medical opinions.   The resume 
showed work experience as a medical laboratory technician, the 
completion of 26 credits in unspecified subjects at two community 
colleges, and an Associate of Arts degree and certificate in 
human relations.   The Veteran provided no additional evidence of 
his medical qualifications.  

Radiography Technologists prepare patients for and operate 
equipment to obtain imaging studies of the body.  U.S. Bureau of 
Labor Statistics, Occupational Outlook Handbook, 2010-11 Ed., 
http://www.bls.gov/oco/ocos105.htm#training (last visited Jul. 
26, 2010).  The qualification and certification does not extend 
to the diagnosis of disease or opinion on etiology of disease.  

Furthermore, mental health professionals with the following 
credentials are qualified to perform initial compensation and 
pension mental disorder examinations:  board-certified or board-
eligible psychiatrists and licensed doctorate-level 
psychologists.  The following other mental health professionals, 
under the close supervision of a board-certified or board-
eligible psychiatrist or licensed doctorate-level psychologist: 
doctorate-level mental health providers, psychiatry residents, 
and clinical or counseling psychologists completing a one-year 
internship or residency.  Follow-up examinations may be performed 
by licensed clinical social workers, nurse practitioners, and 
physician's assistants.  Veterans Benefits Manual M21-MR, Part 
III, Subpart iv, Section 3.D.18.d. (2010).

As the medical issues in this appeal pertain to the diagnosis and 
origin of mental health and neurological disorders, the Board 
concludes that as a radiography technologist, the Veteran is not 
competent to provide diagnoses or opinions on etiology of the 
disorders on appeal.  


Acquired Psychiatric Disorder Including PTSD

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, 
there must be
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Some chronic diseases may be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases including 
psychoses).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the 
Fourth Edition of the Diagnostic and Statistical Manual of Mental 
Disorders, 1994 (DSM-IV)); credible supporting evidence that the 
claimed in-service stressor occurred; and a link, established by 
medical evidence, between current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also 
Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both of 
the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or event that involved 
actual or threatened death or serious injury, or threat to the 
physical integrity of self or others; and (2) the person's 
response involved intense fear, helplessness, or horror.   

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the veteran engaged in 
"combat with the enemy," as established by recognized military 
combat citations or other official records.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, the veteran's lay 
statements alone may establish occurrence of the claimed in-
service stressor, in the absence of clear and convincing evidence 
to the contrary, as long as the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In this case, the 
Veteran does not contend nor does the record show that he engaged 
in combat.  

For claims that were appealed to the Board but not decided as of 
July 13, 2010, changes to the applicable regulations are in 
effect as follows.  If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of [PTSD] and 
that the veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304 (f) (3); 75 Fed.Reg. 
39,843 (Jul 13, 2010) 

 "Fear of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.

The occurrence of an event alleged as the "stressor" upon which 
a PTSD diagnosis is based (as opposed to the sufficiency of the 
alleged event to cause PTSD) is an adjudicative determination, 
not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 
97-98 (1993). 

As the record showed that the Veteran has also been diagnosed 
with major depressive disorder, VA must consider whether service 
connection is warranted for other psychiatric disorders in 
addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

At the time of the service entrance examination, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are considered as "noted." 38 C.F.R. § 
3.304(b).  When determining whether a defect, infirmity, or 
disorder is "noted" at entrance into service, supporting medical 
evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

To rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service. The appellant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).

Lay statements by a veteran concerning a preexisting condition 
alone are not sufficient to rebut the presumption of soundness.  
See Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical 
evidence is needed to establish the presence of a preexisting 
condition).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity during 
service.  This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence in the record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service. 
38 C.F.R. § 3.306(b).

Congenital or developmental defects, personality disorders, and 
mental deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  
38 C.F.R. § 3.303(c).

In November 1965, the Veteran underwent a U.S. Army enlistment 
examination.  In a medical history questionnaire, the Veteran 
answered positively for a history in twelve areas including 
"frequent trouble sleeping," " depression or excessive worry," 
and "nervous trouble of any sort."  The examining physician 
commented on these three problems in order in handwriting that is 
only partially legible.  The physician characterized the problems 
as sleeping disturbances, depression mild, and anxiety reaction 
respectively.   However, in the clinical examination report, the 
physician noted no psychiatric abnormalities, diagnosed no 
chronic psychiatric disorders, and found the Veteran qualified 
for enlistment.  The physician assigned a psychiatric profile of 
"1" indicating "No psychiatric pathology but may have history 
of transient personality disorder."  See Physical Profile 
Functional Capacity Guide. Standards of Medical Fitness Dec 1960, 
U.S. Army Regulation AR 40-501, Part II, AppendixVIII, 
http://www.whs.mil/library/mildoc/AR1.htm (last visited Jul. 28, 
2010).  

In an August 1995 statement, the Veteran noted that he did not 
recall reporting a history of mild depression and anxiety at the 
time of entry but that he considered that these symptoms were 
normal when being inducted into military service during wartime.  

In the same statement and in a December 1999 Board hearing, the 
Veteran reported that during basic training he was struck in the 
head during bayonet training and lost consciousness.  He reported 
that he did not seek treatment, and no treatment is shown in the 
service personnel records.  The Veteran also reported that he 
sustained a head and neck injury in an automobile accident during 
initial medical training in Texas.  Service treatment records in 
October 1967 showed that the Veteran was examined following an 
automobile accident.  The examiner noted the Veteran's report of 
slight neck pain on movement.  X-rays were normal, and the 
examiner diagnosed cervical sprain syndrome.  The Veteran was 
authorized light duty for several days, and there was no follow-
up treatment.  The Veteran was transferred to an Army hospital in 
Pennsylvania prior to the completion of the training program and 
started training as a laboratory and X-ray technician at the new 
location.  

The Veteran sought treatment at a psychiatric clinic on several 
occasions between January and March 1967.  In January, the 
Veteran reported sleepiness requiring naps during the day.  The 
following month, the examiner noted that the Veteran focused on 
other people's and the Army's unfairness to him.  One week later, 
an examiner prescribed a medication to assist in sleep, but there 
were no clinical observations or reports by the Veteran of 
depression or anxiety.  

A psychiatric evaluation was performed in March 1967.  The 
Veteran reported that he had been having trouble on the job when 
initially seen two months earlier.  He added that the Army had 
not been fair to him since he joined the service.  He blamed the 
Army for his motor vehicle accident and a broken toe.  While he 
had been prescribed medication, he stated that he had not taken 
it.  The Veteran reported continued difficulty sleeping and 
dissatisfaction with his treatment by the Army including the 
nature of his training and duty assignments.  Following a mental 
status evaluation, the psychiatrist diagnosed passive aggressive 
personality, chronic, manifested by sleeping during the day and 
missing work, trouble sleeping at night, irritability and 
difficulty feeling and expressing frustrations.  The psychiatrist 
noted that the Veteran was not depressed but slightly anxious and 
concluded that that the personality disorder existed prior to 
service.  

In an April 1967 discharge physical examination, the Veteran 
reported trouble sleeping and nervous trouble.  The examining 
physician noted the reports and related both symptoms to 
difficulties interacting with supervisors.  The physician 
concurred in the diagnosis of passive aggressive personality.  
Service personnel records showed that the Veteran received an 
honorable discharge under regulations for unsuitability for a 
character or behavior disorder.  

The claims file contains no records of mental health care for the 
next twenty years.  As previously noted, the Veteran submitted a 
resume that showed college education, professional 
qualifications, and extensive civilian experience as a laboratory 
technician, administrator, and manager.  

Starting in March 1992, the Veteran sought private treatment for 
loss of concentration and memory, dizziness, insomnia, ringing in 
the ears, and seizures.  Clinicians noted the Veteran's report of 
a head injury in service, recent difficulty holding a job, and 
incarceration for failure to pay child support.  In a December 
1992 letter to the local correctional authority, the attending 
physician diagnosed reactive depression related to dizziness, 
fatigue, loss of concentration, and job difficulties.  The 
physician mentioned the head trauma in service but did not offer 
a direct nexus opinion.  

The Veteran also sought VA outpatient treatment starting in April 
1993.  Clinicians noted domestic and economic stressors and 
diagnosed adjustment disorder to adult life.  In August 1993, a 
VA psychiatrist noted that the Veteran had been seen by him and a 
neuropsychiatrist and that the Veteran displayed a passive 
aggressive stance and dissatisfaction with his treatment.   The 
psychiatrist noted the possibility of malingering, personality 
disorder, and seizure disorder.  The Veteran was hospitalized at 
a VA facility in September 1993 for similar symptoms and received 
comprehensive tests and examinations.  At the time of discharge 
from the hospital, the attending physician noted no organic 
pathology and no seizure disorder.  However, personality tests 
showed emotional and psychological problems in response to 
psychological distress.  The Veteran displayed anxious behavior, 
reacted defensively to test results, listened poorly to 
explanations, and complained of lack of communications and 
understanding of his problems.  The attending physician diagnosed 
anxiety disorder, unspecified, and concluded that the Veteran's 
symptoms were related to anxiety and social and economic 
distress.  

The Veteran underwent three examinations sponsored by the Texas 
Rehabilitation Commission.  In February 1994, a private 
"outreach" psychiatrist examined the Veteran and referred to 
the Veteran's dissatisfaction with earlier VA inpatient treatment 
and repeated denial of benefits by the Social Security 
Administration (SSA). The Veteran also reported that he had 
difficulty concentrating and adjusting while in service.  The 
psychiatrist diagnosed anxiety disorder, obsessive compulsive 
traits, and mentioned depression.  The psychiatrist also 
diagnosed "Post Traumatic Stress Disorder by history" with no 
clinical rationale or mention of traumatic events.  In March 
1995, a private psychologist performed a series of tests.  The 
psychologist noted the Veteran's reports of the head injury in 
training that resulted in brief unconsciousness but no symptoms 
until several days or weeks later.  The Veteran reported current 
symptoms of irritability, insomnia, moodiness, and loss of memory 
and concentration.  The Veteran reported that VA examiners told 
him he had PTSD but that the diagnosis was due to the symptoms 
and not the cause. The Veteran acknowledged that he experienced 
no singularly traumatic events.  The psychologist diagnosed major 
depression related to chronic unemployment and dependency on 
family because of his disabilities.  In May 1995, a private 
psychiatrist noted similar symptoms and history except that the 
Veteran reported that he had been diagnosed with PTSD related to 
his experiences caring for seriously wounded soldiers in service.  
There is no evidence of record to confirm this earlier diagnosis.  
The Veteran also reported experiencing nocturnal seizures and 
spells of dream-like states.  The psychiatrist diagnosed 
"Posttraumatic syndrome" characterized by anxiety, depression, 
panic attack, insomnia, head and neck aches, difficulty with 
social adaptation and inability to function on the job.  Although 
the psychiatrist noted the Veteran's reports of traumatic events, 
he did not specifically associate any events with the clinically 
observed symptoms.  

In August 1995, the SSA granted disability benefits for a seizure 
disorder and depression.   

In an April 1997 RO hearing, the Veteran described two traumatic 
events that he experienced in service: the automobile accident in 
September 1966 and an incident while in training as an X-ray 
technician when another technician injured a burn patient while 
positioning an X-ray machine.  The Veteran reported that he 
sought treatment after service for dizziness and insomnia.  In 
correspondence in April 1997, a family practice physician 
acknowledged seeing the Veteran in 1968 or 1969 but no longer had 
records and did not comment on the treatment provided at that 
time.  The physician described the Veteran's current symptoms and 
recommended continued psychiatric treatment by VA for depression.  

In June 1997, a VA physician noted a review of the claims file 
and the Veteran's reports of an inability to report to work on 
time because of insomnia.  He also reported feeling depressed 
because of his irritability, lack of energy, concentration, and 
motivation.  The Veteran reported having seen wounded veterans 
during his hospital training and that the experience was 
traumatic for him. The physician noted that the Veteran denied 
intrusive thoughts of traumatic events, nightmares, 
hypervigilance, or suicidal ideation.  The Veteran reported that 
he received no formal psychiatric treatment, although he stated 
that he was given some medications by a physician but did not 
take them.  The physician diagnosed depressive and personality 
disorder but found no clinical evidence of PTSD or any other 
anxiety disorder.  The examiner concluded that in reviewing the 
Veteran's military records, she did not see that service worsened 
what was probably a pre-existing depressive and personality 
disorder.  

In July 1999, the VA physician who conducted the June 1997 VA 
psychiatric examination again reviewed the claims folder.  Based 
on this review, the physician diagnosed depressive disorder, not 
otherwise specified, and anxiety disorder, not otherwise 
specified.  The physician commented that she saw no evidence that 
service caused or worsened the Veteran's current psychiatric 
diagnoses.  Her conclusion was based on an exhaustive review of 
the military medical records, the June 1997 VA psychiatric 
examination and historical information and medical evidence in 
the file since that examination.  She stated that the Veteran had 
difficulty achieving in high school because of symptoms similar 
to those he had in service, and he had symptoms of chronically 
complaining about the unfairness of the system in service, and 
that such complaints were similar to what he was doing at that 
time.  She concluded that this was not evidence for an anxiety 
disorder as having been incurred in service.  

In December 1998, a VA psychology intern under the supervision of 
a VA psychologist examined the Veteran.  The psychologists did 
not note a review of the service treatment records but noted the 
Veteran's reports of the two head injuries and experiences with 
the injured soldier.  The Veteran reported persistent sleep 
interruption, irritability, depression, impaired impulse control, 
loss of concentration, and occasional suicide ideations but 
denied other symptoms such as nightmares, intrusive 
recollections, panic attacks, and ritualistic behaviors.  The 
psychologists diagnosed generalized anxiety disorder, dysthymic 
disorder, late onset, alcohol abuse, and personality disorder and 
associated the disorders with family conflict, limited financial 
resources, and limited social support.  The psychologists noted 
that   
The Veteran did not meet the criteria for a diagnosis of PTSD 
because he acknowledged that he thought about the traumatic 
events only when preparing his disability claim material.  
However, the psychologists noted that the anxiety and depression 
had a gradual onset in service because he functioned normally 
prior to service but had difficulty coping with the demands of a 
highly structured military environment and developed feelings of 
inadequacy and worry over his ability to succeed, particularly 
after the head injury in basic training.  The psychologists noted 
that had the Veteran not been drafted and been allowed to 
continue his pre-service work in a low stress environment, his 
levels of anxiety and depression would not have become clinically 
significant.  This conclusion is inconsistent with the service 
records that showed that the Veteran enlisted voluntarily, 
requested, and ultimately received training and duties in his 
chosen occupation as a laboratory technician, and reported 
symptoms of depression and nervous trouble on his enlistment 
medical history questionnaire.    

In February 1999, a private physician performed a psychiatric 
evaluation at the Veteran's request.  The physician noted the 
Veteran's reports of being drafted into service in 1966 and 
sustaining head injuries in training and again in an automobile 
accident after which he was unable to sleep for extended periods, 
experienced dream-like states, and had defective vision that 
prevented him from "shooting straight."  The Veteran reported 
having 17 to 20 different jobs after service and a dissolved 
marriage.  The physician diagnosed PTSD and posttraumatic seizure 
disorder.  The physician cited numerous symptoms such as 
recurrent and intrusive thoughts, flashbacks, and nightmares that 
he did not record as being reported by the Veteran and did not 
associate the symptoms with any particular traumatic event. The 
physician did note that the Veteran did not appear to be 
manipulative and had a severe psychiatric and possibly neurologic 
disability.  

In April 1999, the Veteran was evaluated by a VA psychiatrist for 
inclusion into ongoing research studies related to PTSD.  The 
psychiatrist summarized the Veteran's reported symptoms, 
experiences in service, and previous diagnoses.  The psychiatrist 
concluded that the symptoms of general anxiety and major 
depression, by history, started in service and that he had some 
symptoms consistent with psychiatric stress following emotional 
trauma but that the Veteran did not have PTSD and was not 
accepted into the study.   

In a December 1999 hearing before the Board, the Veteran stated 
that his symptoms of dizziness and insomnia began after the head 
trauma in training for which he did not seek treatment.  The 
symptoms continued after the automobile accident with additional 
neck pain and dream-like states and were cumulative after his 
experiences seeing and obtaining X-rays of injured soldiers.  The 
Veteran submitted an undated letter from a daughter in which she 
described family conflicts arising from the Veteran's symptoms 
but did not mention events in service or the timing of the 
conflicts.   

In March 2004, another psychiatrist in the same VA clinic 
conducting the 1999 study examined the Veteran, noted symptoms 
similar to those noted in 1999 with the addition of recurrent 
alcohol abuse, and concurred with his colleague's earlier 
diagnoses of generalized anxiety and depressive disorder but not 
PTSD.  The psychiatrist also noted the possibility of malingering 
or a somatic disorder.  The Veteran objected to the adequacy of 
this examination 

In February 2005, the Veteran was again examined by a VA 
psychiatrist and neurologist.  The neurologist noted a review of 
the claims file and acknowledged the Veteran's current symptoms 
of dizziness, memory loss, and slurred speech but did not find 
sufficient evidence to warrant a diagnosis of a seizure disorder 
or relate the symptoms to any aspect of service.  The 
psychiatrist also noted a review of the claims file and prepared 
a very detailed 19 page examination report.   The psychiatrist 
accurately summarized the entire record including service 
treatment records, all statements provided by the Veteran and all 
VA and private examinations and records of outpatient treatment 
but with one error.  The psychiatrist noted that the induction 
physical examination was not available but did discuss the 
results of a "November 16, 1966 follow-up examination."  This 
examination was the November 16, 1965 induction examination and 
was of record at the time of the review.  The Veteran denied 
experiencing any traumatic events in service but was 
uncomfortable seeing injured patients in the waiting rooms and 
concerns about a patient injury during an X-ray procedure.  After 
noting a very detailed account of the mental status examination 
with clinical observations, the psychiatrist concluded that the 
Veteran did not meet the diagnostic criteria for a mood disorder 
(major depression or dysthymia), clear cut substance abuse 
disorder, somatoform disorder, PTSD, personality disorder, 
although the latter required a separate examination. The 
psychiatrist did diagnose generalized anxiety disorder but 
concluded that the disorder was not related to traumatic events.  
The psychiatrist did not comment directly on the origin of the 
anxiety disorder, although there is an inference that the 
Veteran's symptoms began in service based on the incorrect 
reading of the date of the November 1965 (assumed 1966) 
examination.    

Psychological testing was conducted by a VA psychologist in 
December 2005.  The psychologist noted some additional 
information provided by the Veteran regarding his experiences in 
service.  The Veteran reported that he was not drafted but rather 
enlisted with an agreement that he would receive laboratory 
technician training.  He further reported that he was angry and 
disappointed when he was sent to field medic school and was later 
successful in being transferred to the training of his choice.  
The Veteran reported that during the bayonet training exercise, 
he defended himself vigorously against a larger opponent, was 
cheered on by his fellow soldiers, was knocked to the ground and 
stunned by a blow to the head, but then returned to the exercise.  
The psychologist noted that the Veteran had attributed his 
symptoms originally to a head injury in service, and then to PTSD 
or a generalized anxiety disorder.  The VA psychologist concluded 
that a bona fide diagnosis of generalized anxiety disorder could 
not be made on the basis of his test data.  In addition, a 
diagnosis of personality disorder, of any category, was also 
inconclusive, and it would be a matter of conjecture whether 
these diagnoses, or any other, could ultimately be related to 
service.  

In December 2005, a VA psychiatrist reviewed the psychological 
tests and the February 2005 VA psychiatric examination, but did 
not conduct another examination.  The psychiatrist noted the 
mistake made by the February examiner regarding the date of the 
enlistment examination.  The psychiatrist reviewing the file in 
December 2005 concluded that the Veteran's anxiety disorder and 
sleeping problems existed prior to service because the Veteran's 
in-service treatment was for the same symptoms he noted on the 
enlistment examination in November 1965, and that there was no 
objective evidence that anxiety and sleep problems were caused or 
worsened by service.  In an addendum dated in April 2006, the VA 
psychiatrist added that the basis for the opinion was that a 
generalized anxiety disorder is quite often a disorder that has 
continuation throughout life.

In January 2006, the Veteran was examined by a psychiatrist and a 
physician in company with a medical student and a post-graduate 
resident at a VA mental health treatment clinic.  The examiners 
noted that their encounter was an "intake examination" but they 
noted the same symptoms and history as were noted above in their 
clinic's examinations in 1999 and 2004.  The physician concluded 
that the Veteran did not have a seizure disorder.  The 
psychiatrist diagnosed generalized anxiety disorder, major 
depressive disorder, alcohol dependence with the possibility of 
malingering and somatoform disorders by history.  The clinicians 
determined that the Veteran did not have PTSD and did not comment 
on the origins of the diagnosed disorders.  

In August 2008, another VA psychiatrist from the same clinic 
noted that there had been no contact or treatment of the Veteran 
since the last encounter in 2006.  The psychiatrist examined the 
Veteran and made the same observations and findings as in the 
2006 examination.  The psychiatrist added that the Veteran 
continued to use alcohol and herbal remedies but not prescribed 
medications.  The Veteran was unable to obtain ongoing treatment 
because VA services were not close to his home.  The psychiatrist 
noted the Veteran claimed to have read DSM-IV but did not 
remember all the symptoms.  The psychiatrist noted that the 
Veteran's presentation was notable for narcissistic personality 
traits with a prominent sense of entitlement and appeared to be 
more interested in a PTSD diagnosis and service connection than 
in receiving treatment.  The psychiatrist continued to diagnose 
generalized anxiety disorder, depressive disorder, alcohol abuse, 
narcissistic personality traits, and the possibility of 
malingering and a somatoform disorder.  The claims file contains 
records of psychiatric treatment and counseling from September to 
October 2009.  

In response to a March 2009 Memorandum Decision by the Court, the 
Board remanded the claims for additional examinations to clarify 
the various psychiatric and neurological diagnoses and to 
determine whether the Veteran had a pre-service neuropsychiatric 
disorder that was superimposed upon a personality disorder and 
underwent an increase in disability during service that was not a 
natural progression.

The Veteran underwent the additional examinations in February 
2010.  Two examiners noted a review of the claims file.  A VA 
neurologist addressed the symptoms of dizziness, vertigo, and 
nocturnal seizures that were noted in service following the 
contended head injury and automobile accident.  The neurologist 
noted no neurologic deficits on examination.  The neurologist 
noted the various mental health diagnoses and that cognitive 
symptoms might be shared between organic and psychiatric 
disorders.  The neurologist did not diagnose a seizure disorder 
but concluded that dizziness, vertigo, and sleep disorders were 
at least as likely as not related to military service.  The 
neurologist did not observe a speech deficit and was not able to 
provide the etiology of memory deficits.   

A VA psychiatrist examined the Veteran and summarized the 
history, current symptoms, and diagnoses as were noted in VA 
examinations in February and December 2005 and August 2008.  The 
psychiatrist diagnosed generalized anxiety disorder, depressive 
disorder, and alcohol abuse and noted, "According to the 
records, these problems began prior to entry into the military."  
The psychiatrist further noted, "It is possible that [the 
Veteran's] military experience aggravated his pre-existing 
conditions, but it is more likely than not that [the Veteran's] 
current psychiatric symptoms are a continuation of his pre-
existing conditions." 

As a preliminary matter, the Board concludes that there was 
substantial compliance with the Board's November 2009 remand 
instructions directing the conduct of the February 2010 
examinations.  The neurologist provided an assessment and opinion 
regarding a seizure disorder including symptoms of vertigo as 
requested.  The psychiatrist diagnosed the Veteran's current 
mental health disorders and addressed whether any disorder pre-
existed service and was aggravated by service.  The psychiatrist 
did not address an overlap with a personality disorder.  In 
context, the Board concludes that the psychiatrist's opinion was 
that the Veteran's symptoms, noted on entry, were indicative of 
anxiety and depression that were not aggravated by service but 
continued during service to the present.  By not commenting on a 
personality disorder, the Board concludes that the psychiatrist 
did not agree with that diagnosis made by the military 
psychiatrist and physical examiners in March 1967 and did not 
consider the acquired disorders to overlap with a personality 
disorder.  

The Board concludes that the Veteran is competent to report on 
the circumstances and events of his service and post service 
activities and his observed symptoms.  The Board concludes that 
his written and oral lay statements on these topics are generally 
credible because they are substantially consistent with the 
records and were accepted by VA and private clinicians.  However, 
the Board finds several statements regarding the circumstances of 
his service not credible as they are either inconsistent with 
other statements or with the service records.  The Veteran was 
not drafted into service but rather voluntarily enlisted, 
requested, and was provided with the training and duties that he 
desired.  The Veteran both reported and denied the occurrence of 
traumatic events in service and his receipt of military 
psychiatric care.  The Veteran described the training accident in 
terms of both an injured victim and a resilient competitor.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition; (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing the symptoms at the time support at later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir 2006).  As previously discussed, the Board 
concludes that the Veteran is not competent to provide a 
diagnosis or etiology of a psychiatric disorder as his training 
and skill as a laboratory technician did not extend to 
psychiatric disorders.   The Board will consider the Veteran's 
statements of symptoms that supported a later diagnosis by a 
mental health clinician.  

The Board concludes that the presumption of sound condition at 
the time of acceptance into service does not attach because there 
is lay evidence from the Veteran and supporting medical evidence 
of defects and infirmities noted in the medical examination at 
the time of entry.  The Veteran reported frequent trouble 
sleeping, depression or excess worry, and nervous trouble.  The 
examining physician noted and evaluated the symptoms.  He found 
no psychiatric pathology and did not diagnose a chronic disorder.  
However, he did not dismiss or contradict the Veteran's reports 
but rather indicated that the symptoms represented sleep 
disturbances, mild mood and reactive anxiety deficits that was 
not disqualifying for service.  The physician left open the 
possibility of a transient personality disorder.  
Therefore, the Board concludes that mental health defects and 
infirmities were noted at time of entry and there is clear and 
unmistakable lay and medical evidence that the defects and 
infirmities pre-existed service.  The Board acknowledges the 
Veteran's 1995 statement that he considered depression and 
anxiety reaction as normal for an individual being inducted into 
military service during wartime.  The Board places less probative 
weight on the statement because the Veteran is not competent to 
determine whether certain mental health symptoms are normal, 
because the Veteran was not drafted but rather volunteered for 
military service.  Moreover, his understanding on enlistment was 
that he would be assigned to duties as a hospital laboratory 
technician.  

Regarding the presumption of aggravation, the Board will evaluate 
whether the symptoms of sleep disturbance, mild depression, and 
anxiety reaction increased in severity during military service.  
The service treatment records are silent for any complaints by 
the Veteran or observations by clinicians of depression.  The 
Veteran denied any depression or excess worry on his discharge 
physical examination medical history questionnaire.  The Veteran 
sought treatment for insomnia, sleeping during the day and 
missing work. Military clinicians provided two different 
medications which the Veteran admitted to an examiner that he did 
not take.  Although the medications may have multiple 
applications, in the Veteran's case the clinicians did not noted 
symptoms of anxiety but rather prescribed the medications only to 
assist in sleep.  In the March 1967 evaluation, a psychiatrist 
noted the Veteran's insomnia, irritability, and frustrations with 
his duty assignments (which had been changed to fulfill his 
request).  The psychiatrist noted only slight anxiety and 
diagnosed passive aggressive personality disorder and found no 
evidence of a psychosis or neurosis.  The psychiatrist concluded 
that the personality disorder pre-existed service and was not 
incurred in the line of duty.  The Board concludes that the 
discharge physical examination and the March 1967 psychiatric 
evaluation demonstrate clear and unmistakable evidence that the 
Veteran's pre-service symptoms of mild depression and anxiety 
reaction did not undergo an increase in severity during service.  
Moreover, VA examiners in June 1997, December 2005, and February 
2010 reviewed the service treatment records and concluded that 
the symptoms noted at entry (under various diagnoses) did not 
undergo an increase in severity during service.  No medical 
examiner concluded otherwise.  The presumption of aggravation is 
successfully rebutted.  

The Board will now address whether the Veteran's current acquired 
psychiatric disorders, variously diagnosed as generalized anxiety 
disorder, depressive disorder, and PTSD, first manifested in 
service, within the presumptive period for a chronic disorder 
after service, or are related to any aspect of service.  

The Board concludes that service connection for PTSD is not 
warranted because the weight of lay and medical evidence is that 
the Veteran does not have a diagnosis of PTSD associated with an 
in-service traumatic event.  The Veteran reported traumatic 
events involving a head injury in training, an automobile 
accident, and experiences with patients while performing duties 
as an X-ray technician.  A minor injury from an automobile 
accident is confirmed in the service treatment records.  The 
Board concludes that the occurrence training injury and hospital 
experiences, though not verified by official records, are 
consistent with the nature and circumstances of the Veteran's 
service.  The Board concludes that the Veteran's lay statements 
regarding these events are credible and that the events actually 
occurred.  However, the Board also places less probative weight 
on the circumstances and severity of the events as the Veteran's 
reports of the extent of injury are inconsistent.   

Three examiners diagnosed PTSD.  In February 1994, a private 
"outreach" psychiatrist diagnosed PTSD together with three 
other disorders based only on the Veteran's difficulty 
concentrating and adjusting to service.  The psychiatrist 
provided no rationale or association with any of the Veteran's 
traumatic events.  In March 1995, a private psychiatrist 
diagnosed PTSD associated with the Veteran's sighting of wounded 
soldiers in hospital waiting rooms and X-ray situations.  
Notably, one week earlier, the Veteran had reported to a 
psychologist that he had not experienced traumatic events in 
service.  In February 1999, a private physician diagnosed PTSD.  
Although he noted the Veteran's reports of the training and 
automobile injuries (but not the wounded soldier events), the 
physician did not associate his diagnosis with any particular 
event.  Moreover, the physician cited some recurrent symptoms 
such as nightmares, flashbacks, and intrusive thoughts that the 
Veteran did not report to him or to many other clinicians.  

On the other hand, from 1992 to 2010, fourteen psychologists or 
psychiatrists evaluated the Veteran's mental health symptoms and 
declined to diagnose PTSD.  Some of these examiners noted and 
commented on the service treatment records that described the 
treatment provided after the automobile accident and the 
evaluation by the military psychiatrist.  One examiner reported 
on a period of mental health hospitalization and two others were 
examining the Veteran for inclusion in a PTSD study but declined 
to do so on the basis of a lack of a diagnosis that met the DSM-
IV criteria.  Several examiners noted that the Veteran denied 
experiencing traumatic events or that the Veteran admitted that 
he recalled the events only when preparing disability claim 
material.  The Veteran described the head injury in training as 
one that caused him to be stunned but allowed him to return to 
the training with cheers from his fellow soldiers.  The diagnosis 
of his automobile injury was mild neck strain.  The Veteran 
sighted wounded soldiers in waiting rooms and in the X-ray 
laboratory while performing routine medical duties that he had 
performed prior to service and performed successfully after 
service.  Although the Board may not provide a medical assessment 
of the impact of these events on the diagnosis of psychiatric 
disease, the Board finds it reasonable that many qualified 
clinicians did not diagnose PTSD based on the nature of these 
events.  

The Board carefully considered all the lay and medical evidence 
relevant to PTSD and specifically does not reject any lay 
statement or medical report.  However, the Board assigns 
substantially greater probative weight to the aggregate reports 
of the large majority of examiners who concluded that the 
Veteran's disorder did not meet the criteria for PTSD. These 
examiners noted inconsistencies in the Veteran's reported 
traumatic experiences and found shortfalls in the severity and 
relationship of the traumatic events to the Veteran's current 
symptoms.  Moreover, these examiners diagnosed other acquired 
psychiatric disorders with supporting clinical observations and 
rationale.   The Board places less probative weight on the 
conclusions of the three examiners who diagnosed PTSD.  The 
February 1994 examiner diagnosed PTSD by history without 
rationale or discussion of traumatic events.   The May 1995 
examiner relied in part on the Veteran's report of a previous 
PTSD diagnosis and also did not associate his diagnosis with any 
particular traumatic events.  The February 1999 examiner cited 
symptoms related to PTSD that the Veteran did not report to him 
or most other clinicians and did not associate the symptoms with 
any particular traumatic event.  The Board places some probative 
weight on the observation by one examiner that the Veteran 
admitted recalling the contended traumatic events only when 
preparing disability claims.  

However, the great weight of credible medical evidence is that 
the Veteran does have generalized anxiety disorder, depressive 
disorder, and personality disorder.  

The Board concludes that the Veteran's symptoms reported at the 
time of entry and observed during service were representative of 
a chronic passive aggressive personality disorder and not an 
acquired psychiatric disorder.  The Board places great probative 
weight on the diagnosis by the military psychiatrist in March 
1967 because his evaluation was based on observations made with 
an accurate knowledge of the Veteran's military experiences and 
outpatient treatment and with personal interaction with the 
Veteran at the time.  Several VA and private clinicians diagnosed 
anxiety, depressive, somatoform, and substance abuse disorders 
and concluded that the disorders first manifested in service.  
The Board does not ignore but places substantially less probative 
weight on these opinions because the clinicians based their 
assessments of the Veteran's in-service mental health status on 
the Veteran's reports and occasionally on review of service 
records.  Notably, the military psychiatrist specifically found 
no psychiatric pathology.  As previously discussed, service 
connection for personality disorders is not available.  

The acquired psychiatric disorders were first diagnosed not 
earlier than 1992.  Several clinicians attributed some cognitive 
and physical symptoms such as dizziness and vertigo to an organic 
disorder.  Service connection for vertigo and dizziness was 
granted in March 2010 and is addressed below.  Several examiners 
attributed the Veteran's psychiatric symptoms to more recent post 
service factors including family conflicts, incarceration, 
limited financial resources, limited social support, and 
depression regarding his physical limitations, alcohol abuse, 
chronic unemployment, and frustration with the disability 
compensation process.  Two clinicians mention the possibility of 
malingering.   The Board places less probative weight on the 
opinions of the examiners who diagnosed PTSD for reasons provided 
above and on the opinion of the VA psychiatrist in February 2005 
who associated an anxiety disorder with service based on an 
incorrect interpretation of the date of the enlistment 
examination.  The Board also places less probative weight on the 
opinion of the February 2010 examiner who concluded that an 
anxiety disorder was apparent prior to, during, and after service 
and that the current anxiety disorder was a continuation of these 
symptoms.  Regardless, this examiner concluded that the disorder 
preceded service and was not aggravated by service.  As discussed 
above, the Board places greatest probative weight on the 
diagnosis by the military psychiatrist in 1967 who observed the 
Veteran's symptoms and reviewed his military history at the time 
and found his disorder was a personality disorder and not an 
acquired psychiatric disorder.   

The Board considered whether the statement from the Veteran's 
daughter represented an early manifestation of the current 
acquired disorders.  The Board notes that the daughter described 
many symptoms of aggressiveness and domestic conflict without 
noting the time since service or suggesting a relationship to 
events in service.  Even if these symptoms were related to his 
current acquired disorders and not the in-service personality 
disorder, there is no indication that the symptoms emerged within 
one year of discharge from service.  

Therefore, the Board concludes that service connection for an 
acquired psychiatric disorder, including PTSD is not warranted 
because the Veteran had a diagnosed passive aggressive 
personality disorder prior to service that did not increase in 
severity during service and because the acquired psychiatric 
disorders first manifested greater than one year after discharge 
and are not related to any aspect of service.   

Seizure Disorder with Vertigo and Dizziness

In March 2010, the RO granted service connection for vertigo and 
dizziness.  The RO did not explain why the term seizure disorder 
was removed from the characterization of the disability.  
However, the Board notes that the disability was found to be 
related to the head injury in training and the automobile 
accident in service, the events cited by the Veteran and 
examiners throughout the development of this claim.  Moreover, in 
the most recent examination in February 2010, a VA neurologist 
did not find evidence in his examination or in the record that 
warranted a diagnosis of an organic seizure disorder.  
Nevertheless, the neurologist concluded that the Veteran's 
current symptoms of vertigo and dizziness were related to the 
head and neck injuries in service.  

As the benefit sought has been granted and as there is no longer 
an issue of law or fact before the Board, the appeal must be 
dismissed.  


ORDER

Service connection for an acquired psychiatric disorder including 
PTSD is denied. 

The appeal of a denial of service connection for a seizure 
disorder with dizziness, loss of memory, and slurred speech is 
dismissed.  


____________________________________________
D. C. Spickler 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


